NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



PEDRO L. ALARCON,                    )
                                     )
             Appellant,              )
                                     )
v.                                   )         Case No. 2D17-3093
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Manatee County; Deno Economou,
Judge.

Jaime J. Garcia, III of Garcia Law
Group, P.A., Tampa, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and C. Suzanne
Bechard, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.